Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00356-CV

                        Richard BALDARAMOS and Rejuvya, LLC,
                                     Appellants

                                              v.

                       METAMORPHOSIS CONSULTING, LLC,
                                 Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16894
                          Honorable Laura Salinas, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED dismissing the claims alleged in the underlying
lawsuit against Richard Baldaramos and Rejuvya, LLC. It is ORDERED that appellants recover
their costs of this appeal from appellee.

       SIGNED December 11, 2019.


                                               _____________________________
                                               Irene Rios, Justice